EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Bernier, Katelyn on 1/25/2021.
In claims: Please replace current amendment with below amendment:



















computer-implemented method for constructing a database schema model upon input of a user 
(a) providing, by a computer, a set of collections and collections of said set of collections,[[;]] each collection of said set of collections being associated with a schema definition displayed by each different single table on an entity relationship tree diagram on a graphical user interface on said computer and said each collection of said set of collections comprising at least one object and, wherein said entity relationship tree diagram that corresponds to said set of collections is displayed on said graphical user interface on said computer, said entity relationship tree diagram further having at least two levels in view of said set of collections that comprising a nested-2- Attorney Docket No P6082647PCT/USResponse dated: December 16, 2020object in a single JavaScript Object Notation (JSON) document, and wherein said schema definition is editable via said entity relationship tree diagram on said graphical user interface, 
(b) editing, by said computer, one or more collections of said set of collections on said graphical user interface, wherein a first collection and a second collection of the at least two collections are linked by more than one relationships that are edited via said entity relationship tree diagram on said graphical user interface; and 
(c) automatically generating, by , said database schema model for a database system and REST Application Program Interface (API), where REST is Representational State Transfer,[[;]] 
said nested object comprising lower level nodes, each lower level node of said lower level nodes being displayed on said graphical user interface on a different single table of the at least one collection that comprises said nested object, and 
 wherein said database schema model is for  BinaryScript Object Notation(BSON), YAML, Mongoose, RAML, Swagger, Apache AVRO, and Parquet.

17-18. (Canceled)

19. (Currently Amended) The method according to the claim 16, wherein said set of collections comprises at least two collections; in that step (b) comprises generating tree diagram on said graphical user interface on said computer; and of said set of collectionsand links a second field belonging to a second collection of said set of collections.  

20. (Currently Amended) The method according to claim 16, wherein said schema definition is a 



22. (Canceled) 

23. (Currently Amended) The method according to claim 19, wherein said at least one of said one or more relationships is a foreign key relationship; ands generated ands, respectively.  

24. (Currently Amended) The method according to claim 16, wherein said automatic generation in step (c) includes automatically generates a human-readable manual for said database schema model based at least partly on a logical link defined by said one or more relationships.  

25. (Previously presented) The method according to claim 16, wherein said providing in step (a) comprises generating one or more of said set of collections on said graphical user interface on said computer.  

26. (Previously presented) The method according to claim 16, wherein said providing in step (a) comprises denormalizing a relational database schema model provided by the 

27. (Currently Amended) The method according to claim 26, wherein said denormalizing in step (a) further comprises processing a foreign key relationship between a parent collection comprising a primary key and a child collection comprising a foreign key, said processing comprising any or any combination of and , said nested sub-document comprising one or more relationships to said parent collection.

28. (Currently Amended) The method according to claim 27, wherein said processing of a foreign key relationship comprises selecting one or more denormalization preferences on said graphical user interface on said computer, said denormalization preferences comprising any or any combination of ;and a maximum number of recursion levels.  



31. (Currently amended) The method according to claim 16, wherein said database (DB) system -4- Attorney Docket No P6082647PCT/USstructured query language (SQL), MySQL, PostgreSQL, 

32. (Currently amended) A computer system for constructing a database schema model upon input of a user, said computer system comprising a graphical user interface, a processor, non-volatile memory, and program code stored in said non-volatile memory for executionby said processorto perform steps of: 
(a) providing a set of collections and collections of said set of collections,[[;]] each collection of said set of collections being associated with a schema definition displayed by each different single table on an entity relationship tree diagram on a graphical user interface on said computer and said each collection of said set of collections comprising at least one object and, wherein said entity relationship tree diagram that corresponds to said set of collections is displayed on said graphical user interface on said computer, said entity relationship tree diagram further having at least two levels in view of said set of collections that comprising a nested -2- Attorney Docket No P6082647PCT/USResponse dated: December 16, 2020object in a single JavaScript Object Notation (JSON) document, and wherein said schema definition is editable via said entity relationship tree diagram on said graphical user interface, 
(b) editing one or more collections of said set of collections on said graphical user interfac, wherein a first collection and a second collection of the at least two collections are linked by more than one relationships that are edited via said entity relationship tree diagram on said graphical user interface; and 
(c) automatically generatingand REST Application Program Interface, where REST is Representational State Transfer,[[;]] 
wherein said set of collections comprises at least one collection comprising [[a]] said nested object comprising lower level nodes, each lower level node of said lower level nodes being displayed on said graphical user interface on a different single table of the at least collection that comprises said nested object, and 
 wherein said database schema model is for any combination of BinaryScript Object Notation(BSON), YAML, Mongoose, RAML, Swagger, Apache AVRO, and Parquet.

33. (Currently Amended) A computer-implemented method for constructing a database schema model upon input of a user 
, by a computer, a set of collections and collections of said set of collections,[[;]] each collection of said set of collections being associated with a schema definition displayed by each different single table on an entity relationship tree diagram on a graphical user interface on said computer and said each collection of said set of collections comprising at least one object and, wherein said entity relationship tree diagram that corresponds to said set of collections is displayed on said graphical user interface on said computer, said entity relationship tree diagram further having at least two levels in view of said set of collections that comprising a nested -2- Attorney Docket No P6082647PCT/USResponse dated: December 16, 2020object in a single JavaScript Object Notation (JSON) document, and wherein said schema definition is editable via said entity relationship tree diagram on said graphical user interface, 
(b) editing, by said computer, one or more collections of said set of collections on said graphical user interfac, wherein a first collection and a second collection of the at least two collections are linked by more than one relationships that are edited via said entity relationship tree diagram on said graphical user interface; and 
(c) automatically generating, by , said database schema model for a database system and REST Application Program Interface, where REST is Representational State Transfer,[[;]] 
wherein said set of collections comprises at least one collection comprising [[a]] said nested object comprising lower level nodes, each lower level node of said lower level nodes being displayed on said graphical user interface on a different single table of the at least one collection that comprises said nested object, 
for any combination of BinaryScript Object Notation(BSON), YAML, Mongoose, RAML, Swagger, Apache AVRO, and Parquet; and 
wherein said database (DB) system includes Structure Query Language (SQL), PostgreSQL, .














Allowable Subject Matter
Claims 16, 19-21, 23-28, 31-33 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior arts of the record teaches wherein:
(a) providing, by a computer, a set of collections and one or more relationships linking at least two collections of said set of collections, each collection of said set of collections being associated with a schema definition displayed by each different single table on an entity relationship tree diagram on a graphical user interface on said computer and said each collection of said set of collections comprising at least one object and one field, wherein said entity relationship tree diagram that corresponds to said set of collections is displayed on said graphical user interface on said computer, said entity relationship tree diagram further having at least two levels in view of said set of collections that comprising a nested -2- Attorney Docket No P6082647PCT/USResponse dated: December 16, 2020object in a single JavaScript Object Notation (JSON) document, and wherein said schema definition is editable via said entity relationship tree diagram on said graphical user interface, (b) editing, by said computer, one or more collections of said set of collections on said graphical user interface, wherein a first collection and a second collection of the at least two collections are linked by more than one relationships that are edited via said entity relationship tree diagram on said graphical user interface; and (c) automatically generating, by said computer, said database schema model for a database system 

















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042.  The examiner can normally be reached on (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169